
	
		II
		110th CONGRESS
		1st Session
		S. 1796
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for the conveyance of the Presque Isle Light
		  Station Fresnel Lens to Presque Isle Township, Michigan.
	
	
		1.Conveyance of Presque Isle
			 Light Station Fresnel Lens to Presque Isle Township, Michigan
			(a)Conveyance of
			 lens authorized
				(1)Transfer of
			 possessionNotwithstanding any other provision of law, the
			 Commandant of the Coast Guard may transfer to Presque Isle Township, a township
			 in Presque Isle County in the State of Michigan (in this section referred to as
			 the Township), possession of the Historic Fresnel Lens (in this
			 section referred to as the Lens) from the Presque Isle Light
			 Station Lighthouse, Michigan (in this section referred to as the
			 Lighthouse).
				(2)ConditionAs
			 a condition of the transfer of possession authorized by paragraph (1), the
			 Township shall, not later than one year after the date of transfer, install the
			 Lens in the Lighthouse for the purpose of operating the Lens and Lighthouse as
			 a Class I private aid to navigation pursuant to section 85 of title 14, United
			 States Code, and the applicable regulations under that section.
				(3)Conveyance of
			 lensUpon the certification of the Commandant that the Township
			 has installed the Lens in the Lighthouse and is able to operate the Lens and
			 Lighthouse as a private aid to navigation as required by paragraph (2), the
			 Commandant shall convey to the Township all right, title, and interest of the
			 United States in and to the Lens.
				(4)Cessation of
			 United States operations of aids to navigation at lighthouseUpon
			 the making of the certification described in paragraph (3), all active Federal
			 aids to navigation located at the Lighthouse shall cease to be operated and
			 maintained by the United States.
				(b)Reversion
				(1)Reversion for
			 failure of aid to navigationIf the Township does not comply with
			 the condition set forth in subsection (a)(2) within the time specified in that
			 subsection, the Township shall, except as provided in paragraph (2), return the
			 Lens to the Commandant at no cost to the United States and under such
			 conditions as the Commandant may require.
				(2)Exception for
			 historical preservationNotwithstanding the lack of compliance of
			 the Township as described in paragraph (1), the Township may retain possession
			 of the Lens for installation as an artifact in, at, or near the Lighthouse upon
			 the approval of the Commandant. The Lens shall be retained by the Township
			 under this paragraph under such conditions for the preservation and
			 conservation of the Lens as the Commandant shall specify for purposes of this
			 paragraph. Installation of the Lens under this paragraph shall occur, if at
			 all, not later than two years after the date of the transfer of the Lens to the
			 Township under subsection (a)(1).
				(3)Reversion for
			 failure of historical preservationIf retention of the Lens by
			 the Township is authorized under paragraph (2) and the Township does not
			 install the Lens in accordance with that paragraph within the time specified in
			 that paragraph, the Township shall return the lens to the Coast Guard at no
			 cost to the United States and under such conditions as the Commandant may
			 require.
				(c)Conveyance of
			 additional personal property
				(1)Transfer and
			 conveyance of personal propertyNotwithstanding any other
			 provision of law, the Commandant may transfer to the Township any additional
			 personal property of the United States related to the Lens that the Commandant
			 considers appropriate for conveyance under this section. If the Commandant
			 conveys the Lens to the Township under subsection (a)(3), the Commandant may
			 convey to the Township any personal property previously transferred to the
			 Township under this subsection.
				(2)ReversionIf
			 the Lens is returned to the Coast Guard pursuant to subsection (b), the
			 Township shall return to the Coast Guard all personal property transferred or
			 conveyed to the Township under this subsection except to the extent otherwise
			 approved by the Commandant.
				(d)Conveyance
			 without considerationThe conveyance of the Lens and any personal
			 property under this section shall be without consideration.
			(e)Delivery of
			 propertyThe Commandant shall deliver property conveyed under
			 this section—
				(1)at the place
			 where such property is located on the date of the conveyance;
				(2)in condition on
			 the date of conveyance; and
				(3)without cost to
			 the United States.
				(f)Maintenance of
			 propertyAs a condition of the conveyance of any property to the
			 Township under this section, the Commandant shall enter into an agreement with
			 the Township under which the Township agrees—
				(1)to operate the
			 Lens as a Class I private aid to navigation under section 85 of title 14,
			 United States Code, and application regulations under that section; and
				(2)to hold the
			 United States harmless for any claim arising with respect to personal property
			 conveyed under this section.
				(g)Limitation on
			 future conveyanceThe instruments providing for the conveyance of
			 property under this section shall—
				(1)require that any
			 further conveyance of an interest in such property may not be made without the
			 advance approval of the Commandant; and
				(2)provide that, if
			 the Commandant determines that an interest in such property was conveyed
			 without such approval—
					(A)all right, title,
			 and interest in such property shall revert to the United States, and the United
			 States shall have the right to immediate possession of such property;
			 and
					(B)the recipient of
			 such property shall pay the United States for costs incurred by the United
			 States in recovering such property.
					(h)Additional
			 terms and conditionsThe Commandant may require such additional
			 terms and conditions in connection with the conveyances authorized by this
			 section as the Commandant considers appropriate to protect the interests of the
			 United States.
			
